Citation Nr: 0432183	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  04-03 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In an April 27, 2004, RO letter, the veteran was advised that 
he was denied service connection for post-traumatic stress 
disorder (PTSD).  Should he wish to initiate a timely appeal 
of this decision, he has until one year after the letter, or 
April 27, 2005, to file a Notice of Disagreement.  See 38 
U.S.C.A. § 7105.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's service medical records were recently obtained 
and reflect several instances of complaints and treatment for 
low back pain toward the end of his period of active duty.  
The veteran has also submitted additional records, that were 
in his possession, of treatment for low back pain during 
service.  VA examinations as early as May 1968, for other 
than VA compensation purposes, indicate a history of back 
pain during service.  Since service, the veteran has been 
diagnosed as having a low back disability, to include 
arthritis of the low back.  See, for example, February 1968 
VA X-rays of the low back and November 1989 private X-rays of 
the low back.  Also, the veteran was in a serious automobile 
accident after service, in January 1968, in which he 
sustained a fractured skull and a closed head injury.  In the 
Board's view, in light of the facts and evidence as discussed 
above, an opinion from a physician is required to answer the 
question of whether it is at least as likely as not that the 
veteran's current low back disability began during service or 
is related to some incident of service.  See 38 U.S.C.A. 
§ 5103A(d).  

The record contains repeated references to the veteran's 
receiving Social Security Administration (SSA) disability 
benefits.  There are of record some private medical records 
prepared for the SSA, which make it clear that the 
information submitted to the SSA and matters considered by 
the SSA included an evaluation and history of the veteran's 
low back disability.  The RO should contact the SSA and 
obtain and associate with the claims file copies of the 
veteran's records regarding SSA benefits, including any SSA 
administrative decisions (favorable or unfavorable) and the 
medical records upon which the decisions were based.   See 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992); 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(2)(2003).
 
A June 1989 private medical record includes a history of the 
veteran being treated at a VA hospital after his January 1968 
automobile accident.  The only record of treatment for 
injuries sustained in this accident now associated with the 
claims file is a record of private hospitalization from 
January, 14, 1968, to January 25, 1968.  The RO should seek 
to obtain any records of subsequent treatment in 1968 by VA 
for residuals of this automobile accident.  38 U.S.C.A. 
§ 5103A.  Such records may help to ascertain whether to rule 
out the possibility that, or the extent to which, the 
veteran's current low back disability was caused or 
aggravated by the accident.  The records of private treatment 
and VA examination after the accident that are currently 
associated with the claims file do not appear to indicate 
that the low back was injured as a result of the accident.   

Additionally, in June 2004, after an extensive search, the 
service department located some of the veteran's service 
medical records, which were moldy and brittle, and copied 
them and sent the copies to the RO.  As discussed above, the 
records indicate that the veteran had significant low back 
complaints during service.  The response from the service 
department includes a statement that the veteran's clinical 
records would have been included in his service personnel 
record.  The RO should accordingly ensure that the veteran's 
personnel record is sought until it is reasonably certain 
that such records do not exist or that further efforts to 
obtain these records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

The veteran has on occasions submitted medical evidence that 
was highly pertinent to his claim, which had been in his 
possession for decades.  The veteran should be advised to 
submit any evidence in his possession that pertains to his 
claim, to include any medical records of treatment for a low 
back disability during service or after service.  See 
38 C.F.R. § 3.159(b)(1).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for a low back disability of 
the impact of the notification 
requirements on the claim.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO must contact all appropriate 
service records' depositories to obtain 
any service personnel records of the 
veteran that may be available.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

3.  The RO should seek clarification from 
the veteran as to whether, and if so 
where, he received VA hospital treatment 
for injuries sustained in his January 
1968 motor vehicle accident in which he 
was a passenger.  The RO should seek to 
obtain any records of identified VA 
treatment.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

4.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. 

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

5.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA compensation examination for 
the purpose of determining 
the nature, extent and etiology of any low 
back disability that may be present.  The 
RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include recently received 
service medical records of complaints and 
treatment for low back pain during 
service, and post-service records of 
treatment for a low back disability.

The examiner is advised that VA 
examinations as early as May 1968, for 
other than VA service-connected 
compensation purposes, include a history 
of back pain during service.  Since 
service, the veteran has been diagnosed 
as having a low back disability, to 
include arthritis of the low back.  See, 
e.g., February 1968 VA X-rays of the low 
back and November 1989 private X-rays of 
the low back.

Following a review of the relevant 
evidence in the claims file, to include 
that summarized above, the medical 
history, the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (i.e., 50 
percent or more likelihood) that any 
current low back disability that is 
present began during service or is 
causally related to some incident of or 
finding recorded during service.  The 
clinician is also requested to provide a 
rationale for any opinion expressed.


6.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC) and an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


